DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on March 26, 2020. Claims 1-20 are pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are directed to a method (process), Claims 11-20 are directed to an apparatus (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1, 11 and 20 are directed to the abstract idea of receiving a license request including identifiers, determining if a received identifier is currently bound to a client device identifier, and temporarily binding the received identifier with the client device identifier and either providing the identifiers or returning an error.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 11 and 20 recite: 
accepting a license request, the license request including a client identifier and an access token having an access token identifier and key request data comprising a content identifier identifying the content instance; 
determining if the received access token identifier is currently bound to a stored client device identifier; and 
temporarily binding the received access token identifier with the received client device identifier and providing the received access token for validation or returning an error without providing the received access token for validation depending upon the determination.  
Specifically claims 1, 11, and 20 recite “accepting a license request, the license request including a client identifier and an access token having an access token identifier and key request data comprising a content identifier identifying the content instance; determining if the received access token identifier is currently bound to a stored client device identifier; and temporarily binding the received access token identifier with the received client device identifier and providing the received access token for validation or returning an error without providing the received access token for validation depending upon the determination,” which is receiving a license request including identifiers, determining if a received identifier is currently bound to a client device identifier, and temporarily binding the received identifier with the client device identifier and either providing the identifiers or returning an error. Therefore the claim recites a “mental process” grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for initiating a transaction, processing a contract and sending the transaction data to complete the transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a client device, an apparatus, a processor, and a memory, merely use one or more computers as tool to perform the abstract idea. The use of a client device, an apparatus, a processor, and a memory, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a client device, an apparatus, a processor, and a memory, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, and 12 recite:
if the received access token identifier is not currently bound to a stored client device identifier: 
temporarily binding the received access token identifier with the received client device identifier and providing the received access token for validation; and
if the received access token identifier is currently bound to a stored client device identifier: 
returning an error without providing the received access token for validation, which further describes the mental process of either providing the identifiers or returning an error, based on the condition of whether received access token identifier is or is not currently bound to a stored client device identifier. The claims do not include any additional elements to amount to significantly more than the judicial exception.
Dependent claims 3, and 13 recite:
determining if the received access token has been validated; 
if the received access token has not been validated, returning an error without providing the key; and 
if the received access token has been validated, returning the key for decrypting the content instance identified by the content identifier,  which further describes the mental process of either returning an error or returning a key, based on the condition of whether the received access token is validated. The claims do not include any additional elements to amount to significantly more than the judicial exception.
Dependent claims 4, and 14 recite:
temporarily binding the received access token identifier with the received client device identifier and providing the received access token for validation, which further describes the mental process of binding two identifiers to each other. The claims do not include any additional elements to amount to significantly more than the judicial exception.
Dependent claims 5, and 15 recite:
associatively storing the received access token identifier and the received client device identifier,  which further describes the mental process of storing data that can be done with pen and paper. The claims do not include any additional elements to amount to significantly more than the judicial exception. 
Dependent claims 6, and 16 recite:
the key is characterized at least in part by a maximum temporal key duration; and 
the received access token identifier is bound with the received client device identifier for only the maximum temporal key duration,  which describes the mental process of associating an expiration time to data. The claims do not include any additional elements to amount to significantly more than the judicial exception.  
Dependent claims 7, and 17 recite:
wherein the received access token identifier and the received client device identifier are associatively stored in a first-in-first-out (FIFO) memory cache, which describes the storing of data. The additional element of FIFO memory cache merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea.  
Dependent claims 8, and 18 recite:
wherein the received access token is a JavaScript object notation JSON) access token appended to a license request, which describes the token as a computer code. The additional element of JavaScript object notation JSON) merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea.  
Dependent claim 9 recites:
the JSON access token includes a signature of data including at least access token identifier; and the method further comprises 
verifying the token identifier according to the signature; and 
returning the error to the client device if the token identifier is not verified, which describes verifying a token using a data signature. Although the claim recites additional elements of JSON access token, and signature of data, however, the additional elements, merely use one or more computers as tool to perform the abstract idea. The additional element amount to no more than using computing devices or processors to automate and/or implement the abstract idea.  
Dependent claims 10 and 19 recite:
if the received access token identifier is not currently bound to a stored client device identifier: 
temporarily binding the received access token identifier with the received client device identifier and providing the received access token for validation; 
if the received access token identifier is currently bound to a stored client device identifier: 
determining if the received access token identifier is currently bound to a different client device identifier than the received client device identifier of the license request; 
if the received access token identifier is currently bound to a different client device identifier than the received client device identifier of the license request, returning an error without providing the received access token for validation; and 
if the received access token identifier is currently bound to the received client device identifier of the license request, providing the received access token for validation, which is receiving a license request including identifiers, determining if a received identifier is currently bound to a client device identifier, and temporarily binding the received identifier with the client device identifier and either providing the identifiers or returning an error. Therefore the claim recites a “mental process” grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claims do not include any additional elements to amount to significantly more than the judicial exception.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 recites:
means for accepting a license request,
 means for determining if the received access token identifier is currently bound to a stored client device identifier,
means for temporarily binding the received access token identifier with the received client device identifier,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review the specification finds that the following structures correspond to the functions identified above:
“the ECS 118 receives the license request and access token 128.” (FUG. 3, item 318, PGPub [0040])  (see 112 rejections below)
“determines if the access token identifier (access token ID) is currently bound to a stored client device identifier” (FIG. 3, item 320, PGPub [0040]) (see 112 rejections below)
“binds the received access token ID with the client ID received in the license request.” (FIG. 3, item 322, PGPub [0041])
No corresponding structure for ECS 118 is identified in the Specification. (see 112 rejections below)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 20, the claim recites “…means for accepting…”, “means for determining…”, and “means for temporarily binding…” However, a structure or an algorithm for performing the functions “accepting”, ‘determining” and “temporarily binding” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I) Therefore, the claims lack written description because the functional language specify a desired result but the specification does not sufficiently describe how the functions are performed. 
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 11 and 20, the claims recite the limitation “the received client device identifier.” There is insufficient antecedent basis for this limitation in the claim, because the previous recitation of the limitation is “a stored client device identifier” and in fact a “client device identifier” has not been received prior to this limitation.
Dependent claims 2-10 and 12-19 are also rejected for incorporating the limitations of the rejected claims 1, 11 and 20.
With respect to claim 20, claim limitations “…means for accepting…”, “means for determining…”, and “means for temporarily binding…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al. (US Patent Publication No. 2017/0111338), in view of Molina-Markham et al. (US Patent No.  9,614,829.)
With respect to claims 1, 11 and 20, Malatesha et al. teach:
accepting a license request (FIG. 4, step 402, [0032], [0051]) the license request  including a client identifier ([0033]), an access token having an access token identifier, (access key [0037]) and key request data comprising a content identifier identifying the content instance; (data identifying requested network service (i.e., content) [0034]-[0036])
determining if the received access token … is available…(FIG. 4, step 406, determining if a token is available [0048], [0052])  
temporarily binding (tokens expire [0049], single use tokens [0054]) the received access token identifier with the received client device identifier and providing the received access token for validation (0052]-[0054])
In addition with respect to claim 11 and 20, Malatesha et al. teach:
an apparatus for providing a license to a client device… ([0032]-[0037])
a processor; a memory, communicatively coupled to the processor, the memory comprising processor instructions including processor instructions… ([0062]-[0065])
Malatesha et al. do not explicitly teach:
…the license providing a key for decrypting a content instance.
determining if the received access token identifier is currently bound to a stored client device identifier; 
or returning an error without providing the received access token for validation depending upon the determination. 
However, Molina-Markham et al. teach:
…the license providing a key for decrypting a content instance. (Col. 8 ll.52-56)
determining if the received access token identifier is currently bound to a stored client device identifier; (determines if the exclusive authentication token is already in use by a second one of the user devices, Col. 10 l. 63-Col. 11 l. 16, claim 9) 
or returning an error without providing the received access token for validation depending upon the determination. (request is denied Col. 10 l. 63-Col. 11 l. 16, claim 9)
The examiner notes that the claim recitation “or returning an error without providing the received access token for validation depending upon the determination,” in claim 1, is a conditional limitation and does not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multi-device access management, as taught by Molina-Markham et al. into the service access request management, as taught by Malatesha et al., in order to determine if a token is already in use, before associating the token to the requesting device. (Molina-Markham et al.: Abstract, [0022])
With respect to claims 2, and 12, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 1 and 11.
Moreover, Malatesha et al. teach:
if the received access token identifier is …available…: (FIG. 4, step 406, determining if a token is available [0048], [0052])  
temporarily binding (tokens expire [0049], single use tokens [0054]) the received access token identifier with the received client device identifier and providing the received access token for validation (0052]-[0054])
In addition, Molina-Markham et al. teach:
if the received access token identifier is currently bound to a stored client device identifier: (determines if the exclusive authentication token is already in use by a second one of the user devices, Col. 10 l. 63-Col. 11 l. 16, claim 9)
returning an error without providing the received access token for validation. (request is denied Col. 10 l. 63-Col. 11 l. 16, claim 9)
With respect to claims 3, and 13, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 2 and 12.
Moreover, Malatesha et al. teach:
determining if the received access token has been validated; (FIG. 4, step 406, determining if a valid token is available [0048], [0052])  
if the received access token has been validated, returning the key for decrypting the content instance identified by the content identifier.  (FIG. 4 step 408, 414, [0052]-[0053])
In addition, Molina-Markham et al. teach:
if the received access token has not been validated, returning an error without providing the key; (Col. 9 ll. 39-51)
The examiner notes that the claim recitation “if the received access token has been validated,” and  “if the received access token has not been validated” in claim 3 are opposite  conditional limitations where at a given time only one of them would be true. In that case the other condition does not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).”
With respect to claims 4, and 14, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 3 and 13.
Moreover, Malatesha et al. teach:
temporarily binding (tokens expire [0049], single use tokens [0054]) the received access token identifier with the received client device identifier and providing the received access token for validation (0052]-[0054])
With respect to claims 5, and 15, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 4 and 14.
Moreover, Molina-Markham et al. teach:
binding the received access token identifier with the received client device identifier comprises associatively storing the received access token identifier and the received client device identifier. (Col. 8 ll. 17-60) 
With respect to claims 6, and 16, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 5 and 15.
Moreover, Molina-Markham et al. teach:
the key is characterized at least in part by a maximum temporal key duration; and 
the received access token identifier is bound with the received client device identifier for only the maximum temporal key duration. (tokens expiration [ 0022], [0038], [0049]-[0050])
With respect to claims 10, and 19, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 1 and 11.
Moreover, Malatesha et al. teach:
if the received access token identifier is …available…: (FIG. 4, step 406, determining if a token is available [0048], [0052])  
temporarily binding (tokens expire [0049], single use tokens [0054]) the received access token identifier with the received client device identifier and providing the received access token for validation (0052]-[0054])
In addition, Molina-Markham et al. teach:
if the received access token identifier is currently bound to a stored client device identifier: (determines if the exclusive authentication token is already in use by a second one of the user devices, Col. 10 l. 63-Col. 11 l. 16, claim 9)
determining if the received access token identifier is currently bound to a different client device identifier than the received client device identifier of the license request; (determines if the exclusive authentication token is already in use by a second one of the user devices, Col. 10 l. 63-Col. 11 l. 16, claim 9)
if the received access token identifier is currently bound to a different client device identifier than the received client device identifier of the license request, returning an error without providing the received access token for validation; (request is denied Col. 10 l. 63-Col. 11 l. 16, claim 9)
In addition, Malatesha et al. teach:
if the received access token identifier is currently bound to the received client device identifier of the license request, providing the received access token for validation. (FIG. 4, step 406, determining if a valid token is available [0048], [0052])  



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al., in view of Molina-Markham et al., further in view of Feng et al. (US Patent Publication No.  2018/0115544.)
With respect to claims 7, and 17, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 5 and 15.
Moreover, Molina-Markham et al. teach:
wherein the received access token identifier and the received client device identifier are associatively stored…(Col. 8 ll. 17-60)
Malatesha et al. and Molina-Markham et al. do not explicitly teach:
a first-in-first-out (FIFO) memory cache. 
However, Feng et al. teach:
storing tokens in a first-in-first-out (FIFO) memory cache. ([0040], [0085])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FIFO memory as taught by Feng et al. into the service access request management, as taught by Malatesha et al. and Molina-Markham et al., in order to use a FIFO memory for storing token data. (Feng et al.: Abstract, [0007])

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al., in view of Molina-Markham et al., further in view of Sahraei et al. (US Patent Publication No.  2019/0052621.)
With respect to claims 8, and 18, Malatesha et al. and Molina-Markham et al. teach the limitations of claims 5 and 15.
Malatesha et al. and Molina-Markham et al. do not explicitly teach:
wherein the received access token is a JavaScript object notation JSON) access token appended to a license request.  
However, Sahraei et al. teach:
wherein the received access token is a JavaScript object notation JSON) access token appended to a license request. ([0025], [0067]-[0068])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the JSON access token type, as taught by Sahraei et al., into the service access request management, as taught by Malatesha et al. and Molina-Markham et al., in order to use a JSON token for the access management. (Sahraei et al.: Abstract, [0005])
With respect to claim 9, Malatesha et al., Molina-Markham et al. and Sahraei et al. teach the limitations of claim 8.
Moreover, Molina-Markham et al. teach:
returning the error to the client device if the token identifier is not verified. (request is denied Col. 10 l. 63-Col. 11 l. 16, claim 9)
In addition, Sahraei et al. teach:
the JSON access token includes a signature of data including at least access token identifier; ([0025], [0067]-[0068])
verifying the token identifier according to the signature; ([0026], [0068]
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685   

               /STEVEN S KIM/               Primary Examiner, Art Unit 3685